DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-14, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-12 of U.S. Patent No. 11127706. Although the claims at issue are not identical, they are not patentably distinct from each other.

	Regarding Claim 1, Claim 1 of US Patent No. 11127706 (Li) teaches an electronic package, comprising: a substrate including a plurality of pads on a major surface; an electronic component including a plurality of pads on a major surface facing the major surface of the substrate; and a stud bump electrically coupling one of the plurality of pads of the substrate to one of the plurality of pads of the electronic component; wherein the stud bump is one of a plurality of stud bumps forming a stud bump stack, the plurality of stud bumps coupled end-to-end to extend between the one of the plurality of pads of the substrate to the one of the plurality of pads of the electronic component; wherein each of the plurality of stud bumps comprises a dome segment and a base segment, wherein the dome segment and the base segment each have a convex surface and wherein at least one of the stud bumps includes a concave surface between the base segment and the dome segment, and wherein the plurality of stud bumps are coupled end-to-end by coupling the dome segment of a first of the plurality of stud bumps to the base segment of a second of the plurality of stud bumps, wherein the coupling forms a direct and continuous interface between the first and second stud bumps.

Regarding Claim 2, Claim 1, 9, 10, 11 of US Patent No. 11127706 (Li) teaches wherein the dome segment of the first one of the plurality of stud bumps is flattened in comparison with the dome segment of the second one of the plurality of stud bumps

Regarding Claim 3, Claim 1, 9, 10, 11, 12 of US Patent No. 11127706 (Li) teaches wherein the stud bump stack is a first stud bump stack and further comprising a second stud bump stack having a lateral separation of approximately twenty-eight percent that of the minimum width of the base segment.

Regarding Claim 4, Claim 1, 9 of US Patent No. 11127706 (Li) teaches wherein the base segment of a first one of the plurality of stud bumps is coupled to a corresponding one of the plurality of pads on the substrate.

Regarding Claim 5, Claim 1, 3 of US Patent No. 11127706 (Li) teaches wherein the first of the plurality of stud bumps and the second of the plurality of stud bumps are comprised of a metal.

Regarding Claim 6, Claim 1, 3, 4 of US Patent No. 11127706 (Li) teaches herein the metal is copper

Regarding Claim 7, Claim 1, 5 of US Patent No. 11127706 (Li) teaches wherein the first of the plurality of stud bumps is comprised of a first conductive material and the second of the plurality of stud bumps is comprised of a second conductive material different than the first conductive material

Regarding Claim 8, Claim 1, 5, 6 of US Patent No. 11127706 (Li) teaches wherein the first conductive material is one of gold and silver and the second conductive material is copper

Regarding Claim 9, Claim 1, 7 of US Patent No. 11127706 (Li) teaches wherein the one of the plurality of pads of the electronic component comprises a starter, and wherein the stud bump is directly coupled to the starter

Regarding Claim 10, Claim 1, 8 of US Patent No. 11127706 (Li) teaches further comprising a chip positioned, at least in part, between the major surface of the substrate and the major surface of the electronic component.
Regarding Claim 11, Claim 1 of US Patent No. 11127706 (Li) teaches an electronic package, comprising: a substrate including a plurality of pads on a major surface; an electronic component including a plurality of pads on a major surface facing the major surface of the substrate; and a stud bump electrically coupling one of the plurality of pads of the substrate to one of the plurality of pads of the electronic component; wherein the stud bump is one of a plurality of stud bumps forming a stud bump stack, the plurality of stud bumps coupled end-to-end to extend between the one of the plurality of pads of the substrate to the one of the plurality of pads of the electronic component; wherein each of the plurality of stud bumps comprises a dome segment and a base segment, wherein the dome segment and the base segment each have a convex surface and wherein at least one of the stud bumps includes a concave surface between the base segment and the dome segment, and wherein the plurality of stud bumps are coupled end-to-end by coupling the dome segment of a first of the plurality of stud bumps to the base segment of a second of the plurality of stud bumps, wherein the coupling forms a direct and continuous interface between the first and second stud bumps.

Regarding Claim 12, Claim 1, 9, 10, 11 of US Patent No. 11127706 (Li) teaches wherein the dome segment of the first one of the plurality of stud bumps is flattened in comparison with the dome segment of the second one of the plurality of stud bumps

Regarding Claim 13, Claim 1, 9, 10, 11, 12 of US Patent No. 11127706 (Li) teaches wherein the stud bump stack is a first stud bump stack and further comprising a second stud bump stack having a lateral separation of approximately twenty-eight percent that of the minimum width of the base segment.

Regarding Claim 14, Claim 1, 9 of US Patent No. 11127706 (Li) teaches wherein the base segment of a first one of the plurality of stud bumps is coupled to a corresponding one of the plurality of pads on the substrate

Regarding Claim 19, Claim 1, 7 of US Patent No. 11127706 (Li) teaches wherein the one of the plurality of pads of the electronic component comprises a starter, and wherein the stud bump is directly coupled to the starter.

Regarding Claim 20, Claim 1, 8 of US Patent No. 11127706 (Li) teaches further comprising a chip positioned, at least in part, between the major surface of the substrate and the major surface of the electronic component.



Claims 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-11 of U.S. Patent No. 11127706, in view of Mueller (USPGPUB DOCUMENT: 2008/0315436, hereinafter Mueller).   


Regarding Claim 15, Claim 1, 9, 10, 11 of US Patent No. 11127706 (Li) teaches the method of claim 12, 

Claim 1, 9, 10, 11 of US Patent No. 11127706 does not recite “wherein forming the first of the plurality of stud bumps and the second of the plurality of stud bumps is with a metal”

Mueller discloses wherein forming the first of the stud bumps (906a) and the second of the stud bumps(906b) is with a metal (copper)[0048]

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Mueller to replace the material in US Patent No. 11127706’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  In doing so, wherein forming the first of the plurality (Claim 1, 9, 10, 11 of Li) of stud bumps (906a of Mueller) and the second of the plurality(Claim 1, 9, 10, 11 of Li)  of stud bumps(906b of Mueller) is with a metal (copper)[0048 of Mueller]


Regarding Claim 16, Claim 1, 9, 10, 11 of US Patent No. 11127706 (Li) and Mueller teaches wherein the metal is copper.


Regarding Claim 17, Claim 1, 9, 10, 11 of US Patent No. 11127706 (Li) teaches the method of claim 12, 

Claim 1, 9, 10, 11 of US Patent No. 11127706 does not recite “wherein forming the plurality of stud bumps comprises forming the first of the plurality of stud bumps of a first conductive material and the second of the plurality of stud bumps of a second conductive material different than the first conductive material”

Mueller discloses wherein forming the plurality of stud bumps comprises forming the first of the plurality of stud bumps of a first conductive material and the second of the plurality of stud bumps of a second conductive material different than the first conductive material (since Mueller teaches  ‘other metal, or combination of metals/alloy’ this may be interpreted as forming the plurality of stud bumps comprises forming the first of the plurality of stud bumps of a first conductive material and the second of the plurality of stud bumps of a second conductive material different than the first conductive material)[0048]


It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Mueller to replace the material in US Patent No. 11127706’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.

Regarding Claim 18, Claim 1, 9, 10, 11 of US Patent No. 11127706 (Li) and Mueller teaches the method of claim 17, wherein the first conductive material is one of gold and silver and the second conductive material is copper (since Mueller teaches ‘a metal such as copper, aluminum, gold, silver, nickel, tin, a solder, other metal, or combination of metals/alloy’ this may be interpreted as wherein the first conductive material is one of gold and silver and the second conductive material is copper)[0048 of Mueller].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819